694 F.Supp. 1541 (1988)
Clarence FERGUSON, Plaintiff,
v.
UNITED STATES DEPARTMENT OF COMMERCE, Defendant.
No. 86-079-CIV-T-17.
United States District Court, M.D. Florida, Tampa Division.
July 6, 1988.
Roger C. Benson, Law Firm of Roger C. Benson, St. Petersburg, Fla., for plaintiff.
Thomas Conley, Office of General Counsel, Dept. of Commerce, Washington, D.C., *1542 and Peter B. Loewenberg, Asst. U.S. Atty., Tampa, Fla., for defendant.

ORDER VACATING AND WITHDRAWING JUDGMENT
KOVACHEVICH, District Judge.
This cause is before the Court on Plaintiff's motion to vacate and withdraw the judgment entered in this case on March 1, 1988. Plaintiff advises the Court that all matters between Plaintiff and Defendant have been resolved amicably. After consideration, the Court grants Plaintiff's motion to vacate and withdraw the memorandum opinion entered on March 1, 1988, 680 F.Supp. 1514. The Court directs Defendant to contact all publishers to notify them that the Court has withdrawn its opinion in this case. Accordingly, it is
ORDERED that the memorandum opinion entered on March 1, 1988 is withdrawn, and the final judgment is vacated. It is further
ORDERED that Defendant is directed to contact all publishers to notify them that the Court has withdrawn its opinion in this case in light of the amicable settlement between the parties. It is further
ORDERED that all pending motions for reconsideration are denied as moot.